SET ASIDE AND REMAND and Opinion Filed December 15, 2014.




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00524-CV

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellant
                                    V.
                      COLLIN CREEK MALL, LLC, Appellee

                         On Appeal from the 219th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 219-03582-2011

                               MEMORANDUM OPINION
                            Before Justices Francis, Evans, and Stoddart
                                    Opinion by Justice Stoddart
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have reached a settlement.         In accordance with the parties’

agreement, we set aside the trial court’s judgment without regard to the merits and remand the

case to the trial court for rendition of judgment in accordance with their agreement. See TEX. R.

APP. P. 42.1(a)(2)(B).




                                                    /Craig Stoddart/
140524F.P05                                         CRAIG STODDART
                                                    JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

COLLIN CENTRAL APPRAISAL                            On Appeal from the 219th Judicial District
DISTRICT, Appellant                                 Court, Collin County, Texas.
                                                    Trial Court Cause No. 219-03582-2011.
No. 05-14-00524-CV         V.                       Opinion delivered by Justice Stoddart.
                                                    Justices Francis and Evans, participating.
COLLIN CREEK MALL, LLC, Appellee

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
SET ASIDE without regard to the merits and this case is REMANDED to the trial court for
rendition of judgment in accordance with the parties’ agreement.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered this 15th day of December, 2014.




                                              –2–